Filed 10/20/20 P. v. Stopani CA2/4
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                           B302980

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                       Super. Ct. No. VA124204)
         v.

DANIEL C. STOPANI,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court for Los Angeles
County, John A. Torribio, Judge. Appeal dismissed.
         Heather J. Manolakas, under appointment by the Court of Appeal,
for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
     Defendant Daniel C. Stopani appeals from the denial of his
petition for resentencing under Penal Code section 1170.95. His
appointed counsel found no arguable issues and filed a brief under
People v. Wende (1979) 25 Cal.3d 436 (Wende), asking that we
independently review the record. On July 2, 2020, we sent a letter to
defendant, informing him that his counsel was unable to find any
arguable issues and inviting him to submit a supplemental brief or
letter within 30 days raising any contentions or arguments he would
like the court to consider. We have not received any supplemental brief
or letter from defendant.
     As recently explained by our colleagues in Division Two of this
Appellate District, the procedures set forth in Wende, supra, 25 Cal.3d
436, are not constitutionally required for appeals other than a criminal
defendant’s first appeal of right. (People v. Cole (2020) 52 Cal.App.5th
1023, 1034.) Instead, based upon its analysis of the caselaw involving
no-issue briefs filed by appointed counsel, the Cole court proposed a
variation of the Wende procedures for appeals from the denial of
postconviction relief. Under those procedures, if the defendant’s counsel
files a brief indicating there are no reasonably arguable issues to
present to the court, and the defendant does not exercise his or her
right (after notice) to file a supplemental brief, we may dismiss the
appeal as abandoned. (Id. at pp. 1037-1039.) We agree with the Cole
court’s analysis and adopt those procedures. Accordingly, we will
dismiss this appeal.




                                    2
                      DISPOSITION
The appeal is dismissed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                               WILLHITE, J.
We concur:




MANELLA, P. J.




CURREY, J.




                           3